          Case 1:20-cr-00189-AJN Document 37 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            8/10/20


  United States,

                   –v–
                                                                    20-cr-189 (AJN)
  Kizzito Chukwujekwu,
                                                                           ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       A sentencing in this matter is scheduled for August 11, 2020 at 3:00 P.M. The hearing

will be held remotely using the Skype for Business platform. The Court will separately provide

the parties instructions for accessing this platform. Members of the public may access audio for

the proceeding by calling (917) 933-2166 and entering Conference ID number 417665042. All

of those accessing the conference — whether in listen-only mode or otherwise — are reminded

that recording or rebroadcasting of the proceeding is prohibited by law.



       SO ORDERED.


 Dated: August 10, 2020
 New York, New York                        ____________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge




                                                                                                   1
